Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 13 in substance that" For at least the reasons presented in the interview and without acquiescing in the Examiner’s rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least “determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, wherein the uplink capability corresponds to support for: at least one first active uplink beam, of the plurality of active uplink beams, being configured for both physical uplink control channel (PUCCH) transmissions and physical uplink shared channel (PUSCH) transmissions, and a second active uplink beam, of the plurality of active uplink beams, being configured for PUCCH transmissions,” as recited in claim 1, as amended. Independent claims 35, 47, and 48, as amended, recite similar features."

Examiner’s Response:
	The examiner respectfully disagrees. Chang teaches on page 8 that a link of the set of active links of a UE may be referred to as a serving UL link when it is used to transmit UL data or control information from the UE.  Similarly, a serving DL link may be a link of a set of active links used to transmit DL data or control information from the TRP to the UE.  A TRP may schedule a link of a set of active links to be the serving UL link for the UE to transmit uplink UL data or control signals.  And in page 10 that a UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links, wherein the signal may be transmitted using a transmission power determined based on a pathloss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUSCH, a PUCCH, transmitted in a subframe. Further on page 11, in cases of multiple beam transmission, the UE may scale the transmission power decided so that the overall transmission power for multiple beam transmissions does not exceed an allowed uplink transmission power, as 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/W.T/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416